DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 10-19 in the reply filed on July 20, 2021 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is confusing as it recites “the upper further includes a top layer having the biodegradable layer”, implying that the top layer is an additional layer, however, claim 10 from which claim 11 depends recites an upper including a biodegradable layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Puma Biodesign: Breathing Shoes” (“Puma”), published Apr. 17, 2018, and as interpreted by the Written Opinion of the ISA of June 6, 2020 (“Written Opinion”).
With respect to claim 10, Puma discloses an article of footwear comprising a sole structure and an upper attached to the sole structure, the upper including biodegradable layer and a biologically active agent capable of biodegrading the biodegradable layer (abstr., Written Opinion, 2.1.1., 2.1.12.).
Regarding claim 14, Puma discloses the biodegradable layer positioned along a portion of the top layer (Written Opinion, 2.1.1.).  The recitation “to allow for degradation of a pattern within the top layer” has been interpreted as a recitation of intended use.  Since the reference discloses the elements of the article of footwear, it would be expected that the article according to the reference is capable to perform as intended.
With respect to claim 15, Puma discloses the biodegradable layer positioned along a portion of the top layer (Written Opinion, 2.1.1.).  The recitation “to allow for degradation of a trademark within the top layer” has been interpreted as a recitation of intended use.  Since the reference discloses the elements of the article of footwear, it would be expected that the article disclosed by the reference is capable to perform as intended.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Puma”, in view of Anceresi et al. (US 2016/0135543 A1) (“Anceresi”).
With respect to claim 11, Puma discloses the upper including a top layer having the biodegradable layer (abstr., Written Opinion 2.1.1, 2.1.2), and a base layer (Written Opinion 2.1.1), but is silent with respect to an intermediate layer positioned between the top layer and the base layer.  Anceresi discloses an article of footwear comprising an upper comprising a top layer – element 206, a base layer – element 210, and an intermediate layer – element 208 - between the top layer and the base layer (0027, 
Regarding claim 12, Puma and Anceresi teach the article of claim 11.  Puma discloses that the biologically active agent is capable of biodegrading the biodegradable layer (see par. 8), thus, it would have been obvious to one of ordinary skill in the art, that prior to degradation of the top layer – that is in a first state – the intermediate layer is obstructed by the top layer.
As to claim 13, Puma and Anceresi teach the article of claim 12.  Puma discloses that the biodegradable layer is partially biodegraded after the degradation has begun – in the second state, and the base layer is partially visible (abstr., Written Opinion 2.1.1., included photograph), thus, it would have been obvious to one of ordinary skill in the art that in the article of Puma and Anceresi, wherein there is an intermediate layer between the top layer and the bottom layer the intermediate layer would be partially visible in the second state as is the base layer of Puma.
With respect to claim 16, Puma and Anceresi teach the article of claim 13.  As colors of the materials are within the purview of a person skilled in the art (MPEP 2144.04), if the top layer has a first color prior the degradation and prior to the biodegradable layer being consumed, and the intermediate layer has a second color different that the first color, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the article of footwear would include the second color in the second state, that is after the biodegradable layer is 
Regarding claim 17, Puma and Anceresi teach the article of claim 11.  Puma and Anceresi do not disclose the base layer includes a biodegradable substrate (abstr., Written Opinion, 2.1.1., Anceresi, 0028).
As to claim 19, Puma teaches the article of claim 10, but is silent with respect to a tightening member to tighten the article around a wearer’s foot.  Anceresi teaches an article of footwear comprising a tightening member to tighten the article around a wearer’s foot (0035, Fig.1).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (“Puma”), in view of Moseley et al. (US 2014/0065311 A1) (“Moseley”).
With respect to claim 19, Puma teaches the article of claim 10, but does not specify the material of the biodegradable layer and the biologically active agent.  Moseley discloses biodegradable materials (abstr.), including biodegradation agents (0007) which can include polycaprolactone (0059) and a biologically active agent such as Aspergillus flavus (0077).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the biodegradable layer polycaprolactone and Aspergillus flavus as they are known in the art as components of biodegradable compositions.
With respect to claim 20, Puma discloses an article of footwear comprising a sole structure and an upper attached to the sole structure and including a biologically active agent (abstr., Written Opinion, 2.1.1.).  Puma discloses the upper includes .


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783